Exhibit 10.28

Mobile Integrated Systems, Inc.
Corporate Development Agreement
 
THIS CORPORATE DEVELOPMENT AGREEMENT (the “Agreement”) is made as of the date
set forth on the signature page hereto, by and between
 
2238646 Ontario Inc., (“BarrsCo”), and Mobile Integrated Systems, Inc. (the
“Company”).
 
WHEREAS, BarrsCo, by and through its officers, employees, agents,
representatives and affiliates, has expertise in the areas of international
corporate management, financing, marketing, sales consulting, strategic business
planning, enhancing shareholder value, investment structuring, asset acquisition
and disposition, and other matters relating to global corporate development; and
 
WHEREAS, the Company desires to avail itself of the expertise of BarrsCo in the
aforesaid areas.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
conditions herein set forth, which the parties expressly acknowledge and agree
is adequate and sufficient in all respects, the parties hereto agree as follows:
 
1.            Appointment.
 
The Company hereby appoints BarrsCo to render the advisory and consulting
services described herein for the term of this Agreement.
 
2.            Services.
 
(a)           During the term of this Agreement, BarrsCo shall render to the
Company, by and through such of BarrsCo’s officers, directors, employees,
agents, representatives and affiliates, as BarrsCo in its sole discretion shall
designate, the following consulting and other advisory services for the Company
(collectively, the “Advisory Services”):  developing strategic plans for
operations, corporate management, strategic planning, domestic and international
marketing and sales, financial advice, recommendations of candidates for senior
management positions of the Company and its subsidiaries, prospective strategic
alliance partners, acquisition growth plans, prospective merger and acquisition
candidates, development of value propositions for the Company, analyzing
financial implications of potential transactions, advising on negotiations
regarding terms and conditions of various transactions, advising in respect of
due diligence matters and due diligence processes, introductions to prospective
customers, selection of investment bankers or other financial advisors or
consultants, and advice with respect to the capital structure of the Company,
equity participation plans, employee benefit plans and other incentive
arrangements for certain key executives of the Company.  All Advisory Services
to be rendered hereunder shall be made by BarrsCo solely on a discretionary
basis as determined in its sole discretion and solely within the scope of its
knowledge and abilities. Nothing herein shall be construed to deem BarrsCo to be
acting as a fiduciary to the Company or its shareholders, or as an officer or
director of the Company, and nothing herein shall be deemed to grant BarrsCo any
authority to act on behalf of the Company or to supersede the authority of any
and all of the officers and directors of the Company.  The officers and
directors of the Company shall at all times retain sole authority to accept or
decline such advice offered by BarrsCo and only the officers and directors may
bind the Company in respect of any advice given by BarrsCo.
 
 
 

--------------------------------------------------------------------------------

 
 
Corporate Development Agreement

--------------------------------------------------------------------------------

 
(b)           BarrsCo may also form time to time render advisory services in
respect of investment banking and finance consulting to the Company
(collectively, the “Special Services”).  The scope of BarrsCo Special Services
shall include services rendered only outside of the United States and only to
non-U.S. persons.  The Special Services may include, without limitation,
introductions to qualified and registered investment banking, financial advisory
or any other third-party service providers in connection with any public or
private financing of the Company, advice regarding mergers, acquisitions and
divestitures by the Company or any of its subsidiaries, the acquisition or
disposition of assets of the Company, by merger, consolidation, amalgamation or
otherwise, involving stock or assets, and/or the acquisition or disposition of
any subsidiary or division of the Company, and/or any and all financing or
transactions involving assets or liabilities of the Company.  All Advisory
Services and Special Services are collectively referred to herein as the
“Services.”
 
(c)           The Company agrees to undertake any and all of its own due
diligence with respect to any and all recommendations made by BarrsCo.  No
reliance shall be made upon BarrsCo as having satisfied separate and independent
due diligence obligations of the Company with respect to any and all
transactional matters involving the Company.
 
3.            Fees.
 
(a)           In consideration of the rendering of the Advisory Services
contemplated by Section 2(a) hereof, the Company agrees to pay to BarrsCo (i) a
services fee of 540,000 shares per year, payable each year for the period
commencing as of November 1, 2012 and continuing until the third anniversary
thereof (the “Advisory Services Fee”). The Advisory Services Fee and all other
payments hereunder, except out-of-pocket expenses, shall be delivered in the
form of stock certificate.  The annual Advisory Services Fee payment will be
made in advance on the anniversary of the agreement.  The first payment will be
made concurrently with the signature of this agreement.  The second payment will
be made on the first anniversary of this agreement.  The third payment will be
made on the second anniversary of this agreement.
 
4.            Out-of-Pocket Expenses
 
In addition to the compensation payable to BarrsCo pursuant to Section 3 hereof,
the Company shall, at the request of BarrsCo, upon presentation of reasonable
receipts and documentation evidencing Out-of-Pocket Expenses, pay directly, or
reimburse BarrsCo for, its reasonable Out-of-Pocket Expenses. For the purposes
of this Agreement, the term “Out-of-Pocket Expenses” shall mean the amounts
actually paid by BarrsCo in cash in connection with its performance of the
Services, including, without limitation, reasonable (i) fees and disbursements
of any independent auditors, outside legal counsel, consultants, third-party
investment bankers, financial advisors and other independent professionals,
organizations and consultants; (ii) costs of any outside services or independent
contractors such as financial printers, couriers, business publications or
similar services and (iii) transportation, per diem, telephone calls, word
processing expenses or any similar expense not associated with its ordinary
operations. All reimbursements for Out-of-Pocket Expenses shall be made promptly
upon or as soon as practicable after presentation by BarrsCo to the Company of
the statement in connection therewith.  Any and all Out-of-Pocket Expenses shall
require pre-approval in writing of a duly authorized officer of the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
Corporate Development Agreement

--------------------------------------------------------------------------------

 
5.            Indemnification
 
The Company will indemnify and hold harmless BarrsCo and its officers,
directors, employees, agents, shareholders, attorneys, accountants,
representatives and their respective affiliates (each being an “Indemnified
Party”) from and against any and all losses, costs, expenses, claims, damages
and liabilities (the “Liabilities”) to which such Indemnified Party may become
subject under any applicable law, or any claim made by any third party, or
otherwise, to the extent they relate to or arise out of the performance of the
Services contemplated by this Agreement or the engagement of BarrsCo pursuant
to, and the performance by BarrsCo of the Services contemplated by, this
Agreement. The Company will reimburse any Indemnified Party for all reasonable
costs and expenses (including reasonable attorneys’ fees and expenses) as they
are incurred in connection with the investigation of, preparation for or defense
of any pending or threatened claim for which the Indemnified Party would be
entitled to indemnification under the terms of the previous sentence, or any
action or proceeding arising therefrom, whether or not such Indemnified Party is
a party hereto, provided that, subject to the following sentence, the Company
shall be entitled to assume the defense thereof at its own expense, with counsel
satisfactory to such Indemnified Party in its reasonable judgment. Any
Indemnified Party may, at its own expense, retain separate counsel to
participate in such defense, and in any action, claim or proceeding in which the
Company, on the one hand, and an Indemnified Party, on the other hand, is, or is
reasonably likely to become, a party, such Indemnified Party shall have the
right to employ separate counsel at the Company’s expense and to control its own
defense of such action, claim or proceeding if, in the reasonable opinion of
counsel to such Indemnified Party, a conflict or potential conflict exists
between the Company, on the one hand, and such Indemnified Party, on the other
hand, that would make such separate representation advisable. The Company agrees
that it will not, without the prior written consent of the applicable
Indemnified Party, settle, compromise or consent to the entry of any judgment in
any pending or threatened claim, action or proceeding relating to the matters
contemplated hereby (if any Indemnified Party is a party thereto or has been
actually threatened to be made a party thereto) unless such settlement,
compromise or consent includes an unconditional release of the applicable
Indemnified Party and each other Indemnified Party from all liability arising or
that may arise out of such claim, action or proceeding. Provided that the
Company is not in breach of its indemnification obligations hereunder, no
Indemnified Party shall settle or compromise any claim subject to
indemnification hereunder without the consent of the Company. The Company will
not be liable under the foregoing indemnification provision to the extent that
any loss, claim, damage, liability, cost or expense is determined by a court, in
a final judgment from which no further appeal may be taken, to have resulted
solely from the gross negligence or willful misconduct of BarrsCo. If an
Indemnified Party is reimbursed hereunder for any expenses, such reimbursement
of expenses shall be refunded to the extent it is finally judicially determined
that the Liabilities in question resulted solely from the gross negligence or
willful misconduct of BarrsCo.
 
 
3

--------------------------------------------------------------------------------

 
 
Corporate Development Agreement

--------------------------------------------------------------------------------

 
6.            Term
 
This Agreement shall be in effect on the date hereof and shall continue until
the third anniversary of the date hereof (the “Initial Term”).  This Agreement
shall automatically renew on each anniversary thereafter and continue and remain
in effect for additional one year periods (each a “Renewal Term”) unless either
party gives not less than ninety (90) days’ advance written notice.  This
Agreement may be terminated at any time upon mutual consent of the
parties.  This Agreement may be terminated by the Company upon determination of
(i) any act of fraud or dishonesty, willful misconduct or gross negligence by
BarrsCo in connection with its obligations under this Agreement (ii) breach of
any contractual duty of BarrsCo to the Company under this Agreement.  This
Agreement may be terminated by BarrsCo in the event of any non-performance of
the duties and obligations of the Company.  This Agreement may be terminated at
any time for any reason by BarrsCo upon not less than thirty (30) days’ advance
written notice to the Company.  Any and all provisions of this Agreement
pertaining to any and all outstanding unpaid compensation due and payable to
BarrsCo shall survive termination of this Agreement and the provisions of
Sections 5, 7 and 8 and otherwise as the context so requires shall survive the
termination of this Agreement.
 
7.            Other Activities
 
Nothing herein shall in any way preclude BarrsCo or its officers, directors,
employees, agents, shareholders, attorneys, accountants, representatives and
their respective affiliates from engaging in any and all other business
activities or from performing services for its or their own respective account
or for the account of others, including for companies that may do business with
the Company or have interests which are substantially similar to the business
conducted by the Company.  Where BarrsCo has an ownership interest in any
companies or organizations with whom the Company directly engages in business
relationships (“Interested Transactions”) BarrsCo undertakes to disclose such
relationships in writing to the corporate governance officer of the Company or
another duly authorized officer of the Company.  Nothing herein shall be
construed as an undertaking of unique or exclusive services of BarrsCo solely on
behalf of the Company.  The Company expressly waives any and all actual or
potential conflicts with respect to BarrsCo’s past, present or future
relationships of any nature or kind with any and all Company officers,
directors, shareholders, agents, accountants, counsel or third parties and their
respective affiliates with whom BarrsCo has, or has had, dealings or business
relationships of any nature or kind.
 
8.            General.
 
(a)           No amendment or waiver of any provision of this Agreement, or
consent to any departure by either party from any such provision, shall be
effective unless the same shall be in writing and signed by the parties to this
Agreement, and, in any case, such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
 
 
4

--------------------------------------------------------------------------------

 
 
Corporate Development Agreement

--------------------------------------------------------------------------------

 
(b)           This Agreement and the rights of the parties hereunder may not be
assigned without the prior written consent of the parties hereto; provided,
however, that BarrsCo may assign or transfer its duties or interests hereunder
to a BarrsCo affiliate at the sole discretion of BarrsCo.  Subject to the
foregoing, this Agreement shall inure to the benefit of, and be binding upon,
BarrsCo and the Company (including any and all present and future subsidiaries
of the Company that are not signatories hereto) and their respective successors
and assigns.
 
(c)           Any and all notices hereunder shall, in the absence of receipted
hand delivery, be deemed duly given upon confirmation of receipt or refusal of
delivery, if the same shall be sent by registered or certified mail, return
receipt requested, or by internationally recognized courier and the mailing date
shall be deemed the date from which all time periods pertaining to a date of
notice shall run. Notices shall be addressed to the parties at the registered
address of record and may be changed upon Notice as provided herein to the other
party regarding such change of address.
 
(d)           This Agreement shall constitute the entire agreement between the
parties with respect to the subject matter hereof, and shall supersede all
previous oral and written (and all contemporaneous oral) negotiations,
commitments, agreements and understandings relating hereto.
 
(e)           All controversies arising out of or in connection with this
Agreement shall be finally settled pursuant to binding arbitration under the
Rules of Arbitration of the Chamber of Commerce of Toronto by a single
arbitrator appointed and conducted in accordance with the Rules of Arbitration.
The Arbitration shall be conducted in English by a single arbitrator appointed
by mutual consent of the Parties within 10 days of demand, or absent such mutual
consent, such disputes shall be finally resolved by arbitration pursuant to the
National Arbitration Rules of the ADR Institute of Canada, Inc.  Any award,
verdict or settlement issued under such arbitration may be entered by any Party
for order of enforcement by any court of competent jurisdiction.  The prevailing
Party shall be reimbursed for all fees, costs, expenses and disbursements by the
non-prevailing Party.
 
(f)           All information provided by the Company to be relied upon by
BarrsCo will be, when and as delivered to BarrsCo, and on the closing date of
all transactions, complete and correct in all material respects and will not
knowingly contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading.  The Company shall advise BarrsCo immediately of the occurrence of
any event or circumstance that results in any Company document containing untrue
statement of a material fact or omitting to state a material fact required to be
stated therein or necessary to make the statements contained therein, in light
of the circumstances under which they were made, not misleading, and shall
furnish to BarrsCo copies of amended or supplemented documents that correct such
statement or omission in such quantities as BarrsCo may from time to time
reasonably request. All financial or other projections of the Company will be
prepared in good faith on the basis of reasonable assumptions. The Company
acknowledges that BarrsCo (i) will be using and relying on all Company
information without independently verification of the same, (ii) does not assume
responsibility for the accuracy or completeness of such information; (iii) will
not make any appraisal of any assets of the Company or (iv) will not render any
fairness opinions.  Except as otherwise provided herein, nothing herein shall
require BarrsCo to deliver to the Company any reports, memoranda or other
documentation of any nature or kind except as determined by BarrsCo.
 
 
5

--------------------------------------------------------------------------------

 
 
Corporate Development Agreement

--------------------------------------------------------------------------------

 
(g)           The Company has full corporate power and authority to execute and
deliver this Agreement on behalf of itself and its affiliates and to perform its
obligations hereunder, and all consents, authorizations, approvals and orders
required in connection with the execution, delivery and performance hereof have
been obtained. This Company represents and warrants to the BarrsCo that the
Agreement is a valid and binding obligation of the Company, enforceable in
accordance with its terms and that the execution, delivery and performance of
this Agreement by the Company and the BarrsCo will not conflict with, result in
a breach of any of the terms or provisions of or constitute a violation or a
default under any laws, rules or regulations applicable to the Company and the
BarrsCo pertaining to the subject matter herein or under any material agreement
or instrument to which the Company is a party or by which the Company is bound.
Nothing herein shall be construed as an undertaking of unique or exclusive
services of the BarrsCo solely on behalf of the Company.  The Company agrees to
undertake any and all of its own due diligence with respect to any and all
prospective Investors and proposed corporate development activities.  The
Company expressly waives any and all actual or potential conflicts with respect
to the Primes past, present or future relationships of any nature or kind with
any Investors or their respective affiliates.
 
(h)           BarrsCo shall be entitled to fully rely upon all documents and
materials provided by the Company as true and correct in all respects and the
Company shall indemnify and hold harmless BarrsCo and its officers, directors,
employees and agents for any and all losses incurred by BarrsCo as a result of
any material misstatement or omission in such marketing materials, which losses
shall include, without limitation, all fees, costs, expenses and disbursements
of counsel defending BarrsCo against claims for such losses as well as
enforcement of this Agreement.  The officers and directors of the Company shall
independently review and confirm the validity of all facts in all materials
prepared by BarrsCo.
 
(i)           No advice rendered by BarrsCo pursuant to this Agreement may be
disclosed publicly in any manner without BarrsCo’s prior written approval,
except as may be required by law, regulation or court order but subject to the
limitation below.  If the Company is required or reasonably expects to be
required to disclose any advice, the Company shall provide BarrsCo with prompt
notice thereof so that BarrsCo may seek a protective order or other appropriate
remedy and take reasonable efforts to assure that all of such advice disclosed
will be covered by such order or other remedy.  Whether or not such a protective
order or other remedy is obtained, the Company will and will cause its
affiliates to disclose only that portion of such advice that the Company is so
required to disclose.
 
(j)           The Company shall not directly or indirectly or through any third
party take any action to circumvent this Agreement or the rights of BarrsCo set
forth herein.  The Company undertakes and promises that it will not circumvent
the BarrsCo by dealing directly with any prospective counterparties introduced
by the BarrsCo to the Company, unless authorized by the BarrsCo in writing to
deal directly with them.
 
 
6

--------------------------------------------------------------------------------

 
 
Corporate Development Agreement

--------------------------------------------------------------------------------

 
(k)           If any provision(s) of this Agreement or the application thereof
to any person or circumstance shall be invalid or unenforceable to any extent,
the remainder of this Agreement and the application of such provisions to other
persons or circumstances shall not be affected thereby and shall be enforced to
the fullest extent permitted by law.
 
(l)            Numbered and titled article and section headings and defined
terms are for convenience only and shall not be construed as amplifying or
limiting any of the provisions of this Agreement.  This Agreement has been fully
negotiated and jointly drafted by the parties and nothing herein shall be
construed against either party as the draftsperson thereof.
 
(m)          The waiver by any party of any breach of this Agreement shall not
operate as or be construed to be a waiver by such party of any subsequent
breach.
 
(n)          This Agreement may be executed by the parties to this Agreement in
separate counterparts, each of which when so executed shall be deemed to be an
original and both of which taken together shall constitute one and the same
instrument and Agreement.  This Agreement may be executed and delivered via
facsimile or any other means of electronic delivery which shall be fully binding
upon the parties to the same and full extent as the original exemplar thereof.
 
(o)          The Confidentiality Agreement attached hereto as Exhibit A is
hereby incorporated herein by reference thereto and BarrsCo hereby agrees to be
bound all terms and conditions of such Confidentiality Agreement.
 
[Signature Page Follows]
 
 
7

--------------------------------------------------------------------------------

 
 
Corporate Development Agreement

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of this 1st day of November 2012 by their duly authorized officers
or agents as set forth below.
 
2238646 Ontario Inc.
 
By:
/s/ J. Randall Barrs     Name: J. Randall Barrs    
Title:   President
   
Address for Notices:
 

 
Mobile Integrated Systems, Inc.
 
By:
/s/ Murray P.J.B. Simser    
Name: Murray P.J.B. Simser
   
Title:   Chief Executive Officer
   
Address for Notices:
 
Suite 502, 25 Adelaide Street
 
Toronto, Ontario, Canada M5C 3A1

 
 
8

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Mobile Integrated Systems, Inc.
Confidentiality & Nondisclosure Agreement


This Confidentiality & Nondisclosure Agreement (the "Agreement"), effective as
of ___________________ _____, 20___ (the "Effective Date"), by and between
Mobile Integrated Systems, Inc., a Nevada corporation (“Disclosing Party”),
having a principle business address as set forth below, and 2238646 Ontario
Inc. (“Receiving Party”), having the principal address as set forth below, is
hereby entered into to protect the Disclosing Party’s Confidential Information
(as defined herein).
 
1.     Definitions and Exclusions. "Party" means each of Disclosing Party or
Receiving Party individually and "Parties" means Disclosing Party and Receiving
Party collectively. “Confidential Information” means any and all information of,
or concerning, the Disclosing Party obtained by the Receiving Party or to which
the Receiving Party has direct or indirect access, whether marked as
confidential or not, in any and all forms, formats or media, including
information obtained from representatives of the Disclosing Party, oral or other
transitory means, unless expressly and specifically indicated at the time of
disclosure to be non-confidential. Confidential Information shall include but is
not limited to: all corporate matters, all business matters and operations
(past, present, future, contingent or otherwise), all plans, all negotiations,
all legal matters, all regulatory matters, all trade secrets, know-how, computer
programs, mathematical formulae, theories, techniques, procedures, processes,
strategies, methods, systems, designs, the identity of, and all information
concerning, financiers, partners, joint-ventures, alliances, affiliates,
customers, suppliers, service providers, consultants, advisers, development
models and information, methods and sources, marketing and sales information,
all information received from others that the Disclosing Party is obligated to
treat as confidential or proprietary, and any and all other information that
together with all other available information would be material to the
Disclosing Party. Notwithstanding the foregoing, Confidential Information shall
exclude information that: (i) was lawfully in the public domain at the time of
disclosure; (ii) lawfully becomes part of the public domain after disclosure
through no fault of the Receiving Party; (iii) was already in the Receiving
Party’s possession free of any confidentiality obligation at the time of
disclosure; (iv) was received after disclosure to the Receiving Party from a
third party who had a lawful right to disclose such information without any
obligation to restrict its further use or disclosure; or (v) was developed by
the Receiving Party independently of, and without exposure to, the Disclosing
Party’s Confidential Information. All Confidential Information is provided “as
is.” Disclosing Party makes no warranties, express, implied or otherwise,
regarding the accuracy, completeness or performance or its Confidential
Information.
   3.     Term. The term of this Agreement shall commence upon the Effective
Date and survive without termination. At any time, upon the written request of
the Disclosing Party, the Receiving Party shall promptly return to the
Disclosing Party or destroy all documents and other tangible materials
representing or embodying the Disclosing Party’s Confidential Information and
all copies thereof, and shall immediately cease any further use thereof. Upon
written request, Receiving Party shall furnish a written officer’s certificate
attesting to the complete return or destruction of the Disclosing Party’s
Confidential Information.


4.     Assignment; Amendments; Waivers. Neither Party may assign, transfer,
delegate or sublicense any rights, duties or obligations under this Agreement
without the prior written consent of the other Party.  Any and all amendments
and waivers of this Agreement must be in writing signed by the Parties hereto.


5.     Notices. All notices required under this Agreement shall be in writing
and shall be delivered by personal delivery, electronic mail, facsimile
transmission or by certified or registered mail, return receipt requested, and
shall be deemed given upon personal delivery, five days after deposit in the
mail, or upon acknowledgment of receipt of electronic transmission. Notices
shall be sent to the respective address set forth below or to such other address
as such Party may specify in writing as delivered to the other Party in the
aforementioned manner.  The Receiving Party shall immediately notify the
Disclosing Party upon discovery of any loss or unauthorized disclosure of the
Disclosing Party’s Confidential Information.


6.     Irreparable Harm. Each Party acknowledges that breach of this Agreement
will cause irreparable harm to the Disclosing Party and hereby agrees that the
Disclosing Party shall be entitled to seek injunctive relief under this
Agreement for such breach or threatened breach, as well as such further relief
as may be granted by a court of competent jurisdiction. Neither Party may raise
any defense based on adequate remedy at law.
     
2.     Nature of Obligation and Limited Right to Use. Except as otherwise
approved in writing, Receiving Party shall: (a) hold and maintain the Disclosing
Party’s Confidential Information in strict confidence, exercising no less than
commercially reasonable care to the full extent necessary to assure protection
of sensitive material non-public confidential information; (b) not disclose such
Confidential Information to any third party unless authorized by the Disclosing
Party to do so with such further reasonable action taken for the protection of
such Confidential Information; and (c) use the Confidential Information for no
purpose other than evaluating or pursuing an investment or other business
relationship with the Disclosing Party or acting on behalf of the Disclosing
Party in an authorized manner. Nothing herein shall be construed as granting any
property, license or use of rights to any Confidential Information, and
Receiving Party shall not make, have made, offer, market, use or sell the
Confidential Information or any product or service using, incorporating, relying
on, or derived from the Disclosing Party’s Confidential Information except to
the extent expressly authorized by the Disclosing Party or an authorized
representative of the Disclosing Party. Receiving Party shall not communicate
any information to the Disclosing Party in violation of such Party’s
confidentiality obligations to a third party, and Receiving Party shall not
knowingly communicate any information to the Disclosing Party in violation of
the proprietary rights of any third party.  Confidential Information may not be
reproduced unless authorized in writing.
  7.     Dispute Resolution. All controversies arising out of or in connection
with this Agreement shall be finally settled pursuant to binding arbitration
under the Rules of Arbitration of the Chamber of Commerce of Toronto by a single
arbitrator appointed and conducted in accordance with the Rules of
Arbitration.  The award of arbitration may be entered as judgment in any court
of competent jurisdiction.


8.     General. This Agreement is the entire and complete Agreement between the
Parties with respect to the subject matter hereof and supersedes any prior or
contemporaneous agreements or understandings between the Parties, whether
written or oral, and may not be modified in any way unless by means of written
addendum, signed and dated by duly authorized representatives of both Parties.
If any portion of this Agreement is found to be invalid or unenforceable, the
remaining provisions shall remain in effect and the Parties shall immediately
begin negotiations to replace any invalid or unenforceable portions that are
essential parts of this Agreement. If either Party fails to enforce any right or
remedy hereunder, such failure shall not be deemed a waiver of such right or
remedy.

 
THE RECEIVING PARTY WILL NOT TRADE IN THE SECURITIES OF DISCLOSING PARTY OR ANY
OTHER PUBLIC COMPANY WITH RESPECT TO CONFIDENTIAL INFORMATION, OR PERMIT OR
CAUSE ANY PERSON TO TRADE ANY SECURITIES ON BEHALF OF THE RECEIVING PARTY,
DURING ANY PERIOD IN WHICH THE RECEIVING PARTY IS IN POSSESSION OF CONFIDENTIAL
INFORMATION OR ANY OTHER MATERIAL NON-PUBLIC INFORMATION CONCERNING THE
DISCLOSING PARTY OR ITS SUBSIDIARIES OR AFFILIATES.  


In Witness Whereof, the Parties hereto have executed this Agreement on and as of
the day and year first above written.
 

Mobile Integrated Systems, Inc.:   Receiving Party: 2238646 Ontario Inc.        
      By:
/s/ Murray P.J.B. Simser
  By:
/s/ J. Randall Barrs
 
Name:
Murray P.J.B. Simser
 
Name:
J. Randall Barrs
 
Title: 
Chief Executive Officer
 
Title: 
President
  Address: Suite 502, 25 Adelaide Street, Toronto, Ontario, Canada M5C 3A1  
Address:    


 
 9

--------------------------------------------------------------------------------